 
 
I 
111th CONGRESS 1st Session 
H. R. 3203 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2009 
Mr. Lamborn (for himself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote remediation of inactive and abandoned mines, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cleanup of Inactive and Abandoned Mines Act. 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)the Federal Government and State governments encouraged hard rock mining in the United States through a wide variety of laws, policies, and actions; 
(2)mining operations produce metals and minerals with important social benefits and values; 
(3)many areas in which historic mining took place in the United States are now inactive and abandoned mine sites; 
(4)the mining activities that took place prior to the enactment of modern environmental laws often disturbed public and private land, and those disturbances led to environmental pollution, including the discharge of pollutants to surface water and groundwater; 
(5)many of the individuals and corporate owners and operators of those mines, the actions of which caused that pollution, are no longer alive or in existence; 
(6)many of those mine sites have polluted the environment for more than a century and will continue to do so indefinitely unless remediated; 
(7)unabated discharges from inactive and abandoned mines will continue to pollute surface water, groundwater, and soils; 
(8)many of the streams and waterbodies impacted by acid mine drainage are important resources for fish and wildlife, recreation, drinking water, agriculture, and other public purposes; 
(9)because some of the remaining owners and operators of mine sites do not have resources that are adequate to conduct remediation properly under applicable environmental laws, for all practical purposes, no person is responsible for the cleanup of pollution from those sites; 
(10)from time to time, individuals and companies are willing to remediate historic mine sites for the public good as Good Samaritans, despite the fact that those individuals and companies are not legally required to remediate the mine sites; 
(11)Good Samaritan remediation activities may— 
(A)vary in size and complexity; 
(B)reflect the myriad methods in which mine residue may be cleaned up; and 
(C)include, among other activities— 
(i)the relocation or management of tailings or other waste piles; 
(ii)passive or active water treatment; 
(iii)runoff or run-on controls; and 
(iv)the use or reprocessing of, or removal of materials from, mine residue; 
(12)the potential environmental liabilities that may attach to Good Samaritans as a result of the remediation can dissuade potential Good Samaritans from acting for the public good; 
(13)it is in the interest of the United States, the States, and local communities to remediate historic mine sites, in appropriate circumstances and to the maximum extent practicable, so that detrimental environmental impacts of the sites are lessened in the future; and 
(14)if appropriate protections are provided for Good Samaritans, Good Samaritans will have a greater incentive to remediate those sites for the public good. 
(b)PurposesThe purposes of this Act are— 
(1)to encourage partial or complete remediation of inactive and abandoned mine sites for the public good by persons that are not otherwise legally responsible for the remediation; 
(2)to provide appropriate protections for Good Samaritans under applicable environmental laws; 
(3)to ensure that remediation performed by Good Samaritans creates actual and significant environmental benefits; 
(4)to ensure that remediation by Good Samaritans is carried out— 
(A)with the approval and agreement, and in the discretion, of affected Federal, State, and local authorities and with review by the public; and 
(B)in a manner that is beneficial to the environment and all affected communities; 
(5)to create an efficient permit process under which the cost and complexity of obtaining a permit are commensurate with the scope of remediation work to be completed and the environmental benefits from the work; 
(6)to avoid permitting for ongoing, for-profit businesses that specialize in multiple Good Samaritan projects that are designed to be permitted outside otherwise applicable Federal, State, and local environmental laws; 
(7)to ensure that the protections for Good Samaritans provided in this Act are interpreted in accordance with the purposes of this Act and to enhance the public good; and 
(8)to further innovation and cooperation among the Federal Government, State governments, private individuals, and corporations to accelerate conservation and environmental restoration. 
3.Remediation of inactive or abandoned mines by Good Samaritans 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Cooperating agencyThe term cooperating agency means any Federal, State, tribal, or local agency or other person (other than the Administrator) that— 
(A)is authorized under Federal or State law, tribal, or local ordinance, to participate in issuing a permit under this section; and 
(B)elects to participate in the process of issuing the permit. 
(3)Environmental lawThe term environmental law includes— 
(A)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.); 
(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); 
(C)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.); 
(D)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); 
(E)applicable environmental laws of a State or Indian tribe; and 
(F)applicable environmental ordinances of a political subdivision of a State or Indian tribe. 
(4)Good SamaritanThe term Good Samaritan means a person that, with respect to historic mine residue— 
(A)had no role in the creation of the historic mine residue; 
(B)had no role in creating the environmental pollution caused by the historic mine residue; and 
(C)is not liable under any Federal, State, tribal, or local law for the remediation of the historic mine residue. 
(5)Historic mine residue 
(A)In generalThe term historic mine residue means mine residue or conditions at an inactive or abandoned mine site that pollute the environment. 
(B)InclusionsThe term historic mine residue includes, among other materials— 
(i)previously mined ores and minerals that directly contribute to acid mine drainage or other pollution; 
(ii)equipment (or materials in equipment); 
(iii)wastes or materials from extractions, beneficiation, or other processing; and 
(iv)acidic or otherwise polluted flows in surface water or groundwater. 
(6)Inactive or abandoned mine site; mine siteThe terms inactive or abandoned mine site and mine site mean the site of a mine and associated facilities that— 
(A)were used for the production of a mineral other than coal; 
(B)have historic mine residue; and 
(C)are abandoned or inactive as of the date on which an application is submitted for a permit under this section. 
(7)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(8)Permitting authorityThe term permitting authority means— 
(A)the Administrator; or 
(B)a State or Indian tribe with a Good Samaritan program approved under subsection (d). 
(9)PersonThe term person includes— 
(A)an individual; 
(B)a firm; 
(C)a corporation; 
(D)an association; 
(E)a partnership; 
(F)a consortium; 
(G)a joint venture; 
(H)a commercial entity; 
(I)a nonprofit organization; 
(J)the Federal Government; 
(K)a State; 
(L)a political subdivision of a State; 
(M)an interstate entity; 
(N)a commission; and 
(O)an Indian tribe. 
(b)PermitsThe permitting authority may issue a permit to a Good Samaritan to carry out a project to remediate all or part of an inactive or abandoned mine site in accordance with this section. 
(c)Eligibility for permits 
(1)In generalTo be eligible for a permit to carry out a project to remediate an inactive or abandoned mine site under this section— 
(A)the mine site shall be located in the United States; 
(B)the principal purpose of the project shall be the reduction of pollution caused by historic mine residue; 
(C)the mine site may not be a mine site included on the national priorities list under section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)); 
(D)the permit shall authorize only those activities that are directly required for the remediation of historic mine residue at the mine site; 
(E)the person obtaining the permit shall be a Good Samaritan; and 
(F)a State or tribal program described in paragraph (1) or (3) of subsection (d) shall be in effect for remediation of the mine site. 
(2)Other activitiesAny activity other than the activities described in paragraph (1)(D) conducted by the permittee or any other person at the mine site (including, without limitation, any mining or processing in addition to that required for the remediation of historic mine residue for the public good)— 
(A)shall not be authorized under a permit issued under this section; and 
(B)may be authorized under other applicable laws, including environmental laws. 
(d)State or tribal program 
(1)Program 
(A)In generalBefore a permit may be issued by a State or Indian tribe to carry out a project under this Act, the State or Indian tribe shall have in effect a voluntary Good Samaritan program approved by the Administrator. 
(B)Application 
(i)In generalThe Governor of any State, or the head of the governing body of an Indian tribe, may submit to the Administrator, at any time, an application to administer a Good Samaritan program for activities under the jurisdiction of the State or Indian tribe. 
(ii)RequirementsAn application submitted under clause (i) shall include— 
(I)a complete and detailed description of the permit program proposed to be administered under State or tribal law; and 
(II)a statement from the State attorney general or an equivalent tribal official that the laws of the State or Indian tribe provide adequate authority to carry out the proposed program. 
(iii)Approval or disapprovalThe Administrator shall approve an application received under clause (i) not later than 120 days after the date of receipt of the application unless the Administrator determines that the applicable State or Indian tribe does not meet the requirements described in paragraph (2). 
(2) RequirementsA State or Indian tribe that seeks to administer a Good Samaritan program shall— 
(A)agree to participate as a permit signatory in the issuance of permits for each project for which a State or tribal permit for remediation in the State or relevant area under the jurisdiction of the Indian tribe is issued under this section; 
(B)designate a lead State or tribal agency that is responsible for carrying out permitting responsibilities of the State or Indian tribe under this section; 
(C)provide an opportunity for judicial review in State court, or by the tribal body that exercises judicial functions of an Indian tribe, of the final decision by the State or Indian tribe which approves or denies a permit application under this Act in accordance with the standard described in subsection (p); 
(D)possess legal authority to implement a Good Samaritan program with program elements consistent with those described in this Act, including State or tribal enforcement authorities; 
(E)agree to carry out the program in accordance with this Act (except that a State or Indian tribe shall not be precluded from omitting or modifying any program element for the purpose of imposing requirements that are more protective of the environment); and 
(F)provide for and encourage public participation in the permitting process. 
(3)States and Indian tribes without Good Samaritan programsIn the case of a State or Indian tribe without a Good Samaritan program approved under subsection (d), the Administrator shall issue permits for Good Samaritan projects if the State or Indian tribe— 
(A)agrees to participate as a permit signatory in the issuance of permits for each project for which a permit for remediation in the State or on that tribal land is issued under this section; 
(B)agrees that a permittee shall comply with the terms and conditions of the permit in lieu of compliance with applicable environmental laws specifically described in the permit in accordance with subsection (h)(1)(B); 
(C)authorizes State or tribal agencies and political subdivisions of the State or Indian tribe to participate in the permit process under this section, as appropriate, and assist in providing the resources to enable that participation; and 
(D)designates a lead State or tribal agency that is responsible to carry out permitting responsibilities of the State or Indian tribe under this section. 
(e)Application for permitsTo obtain a permit to carry out a project to remediate an inactive or abandoned mine site under this section, an applicant shall submit to the permitting authority an application, signed by the applicant, that provides— 
(1)a description of the mine site (including the boundaries of the mine site); 
(2)an identification of— 
(A)any current owner or operator of the mine site; and 
(B)any person with a legal right to exclude other persons from the mine site or affect activities on the mine site, with a description of those legal rights; 
(3)evidence satisfactory to the permitting authority that the applicant has or will acquire all legal rights necessary to enter the mine site and to perform the remediation described in the application; 
(4)a description, based on the conduct of an inquiry that is reasonable under the circumstances, of— 
(A)prior owners and operators of the site (including the current location or business operations of those owners and operators); 
(B)the mining activities that occurred at the site; and 
(C)any relationship between those persons and the applicant; 
(5)a certification that the applicant knows of no other person that (as of the date of submission of the application)— 
(A)is responsible for the remediation of the mine site; and 
(B)has sufficient resources to complete the remediation; 
(6)a detailed description of the historic mine residue to be remediated; 
(7)a description of the baseline conditions (as of the date of submission of the application) of the environment affected by the historic mine residue to be remediated; 
(8)a description of— 
(A)the nature and scope of the proposed remediation; and 
(B)detailed engineering plans for the project; 
(9)a description of the manner in which the remediation will assist the mine site in meeting, to the maximum extent reasonable and practicable under the circumstances, water quality standards; 
(10)an identification, based on an inquiry that is reasonable under the circumstances, of any significant adverse effects on the environment that could reasonably be likely to occur if the permittee fails to properly implement the proposed remediation in accordance with the engineering plans; 
(11)a schedule for the work to be carried out under the project; 
(12)a budget for the work to be carried out under the project; 
(13)a description of financial assurances, if any, to be provided by the permittee to ensure that the permitted work, including any operation and maintenance, will be completed; 
(14)a description of a monitoring program following remediation (if any) that will be implemented to evaluate the effects of the remediation on the environment; 
(15)a detailed plan for the required operation and maintenance of any remediation; and 
(16)a list of all environmental laws for which the applicant seeks the protection described in paragraphs (1) and (2) of subsection (g). 
(f)Permit issuance 
(1)In generalThe permitting authority may issue a permit under this section to carry out a project for the remediation of an inactive or abandoned mine site only if— 
(A)the permitting authority determines that— 
(i)the project will improve the environment on or in the area of the mine site to a significant degree, as determined by the permitting authority; 
(ii)the project will meet applicable water quality standards, to the maximum extent reasonable and practicable under the circumstances; 
(iii)the permittee has the financial and other resources to complete, and will complete, the permitted work; 
(iv)the permittee has the financial and other resources to address any contingencies identified in the permit application pursuant to subsection (e)(10) (except that the permitting authority may waive the requirements of this clause with respect to a project that has a budget of less than $300,000); and 
(v)the project meets the requirements of this section; 
(B)with respect to a State or Indian tribe without a Good Samaritan program approved under subsection (d), the State or Indian tribe concurs with the issuance of, and signs, the permit; 
(C)if the permit provides protection for the permittee under an environmental law of a political subdivision of a State or Indian tribe in accordance with paragraphs (1) and (2) of subsection (g), the political subdivision concurs with the issuance of, and signs, the permit; and 
(D)if the proposed project is to be carried out on Federal land, each State or Indian tribe (or political subdivision of the State or Indian tribe) within which the Federal land is located meets the requirements of subparagraphs (B) and (C). 
(2)Discretionary actionsThe issuance of a permit by the permitting authority, and the concurrence of the affected State or Indian tribe (and political subdivisions of the State or Indian tribe) to participate in the permit process, shall be discretionary actions and shall be taken in the public interest. 
(3)Compliance with NEPANo action of a permitting authority or any other person under this section shall be required to comply with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 
(4)Deadline 
(A)In generalThe permitting authority shall issue or deny a permit for the remediation of a mine site not later than— 
(i)the date that is 180 days after the date of receipt by the permitting authority of an application for the permit that, as determined by the permitting authority, is complete; or 
(ii)such later date as may be determined by the permitting authority with the agreement of the applicant. 
(B)Constructive denialIf the permitting authority fails to issue or deny the permit in accordance with subparagraph (A), the application shall be considered to be denied by the permitting authority. 
(5)Review for certain projectsA project that, as determined by the permitting authority, would be less complex, or pose less risk, than other projects under review by the permitting authority for a permit under this section, may be reviewed, at the discretion of the permitting authority, under a more simple and rapid review process (including the conduct of a public hearing upon request by an interested person) under this subsection. 
(g)Effect of permits 
(1)In generalA permit issued under this section to carry out a project for the remediation of an inactive or abandoned mine site— 
(A)authorizes the permittee to carry out the activities described in the permit; 
(B)authorizes enforcement under this section; and 
(C)provides to the permittee, in carrying out the activities authorized under the permit, protection from actions taken, obligations, and liabilities arising under the environmental laws specified in the permit. 
(2)Cross-complianceA permittee shall comply with the terms and conditions of a permit issued under this section in lieu of compliance with the environmental laws specified in the permit with respect to the work authorized under the permit. 
(3)Off-site disposalA permit issued pursuant to this Act shall not relieve the permittee of the obligation to comply with any applicable provision of the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) relating to the off-site disposal of any waste or material removed from the applicable inactive or abandoned mine site. 
(h)Content of permits 
(1)In generalA permit issued under this section shall contain— 
(A)a detailed description of the engineering and other work that is authorized under the permit; 
(B)a specific list of environmental laws, or selected provisions of environmental laws, with respect to which compliance with the permit will operate in lieu of compliance with the laws; 
(C)a provision that states that the permittee is responsible for securing, for all activities authorized under the permit, all authorizations, licenses, and permits that are required under applicable law, other than the environmental laws described in subsection (g)(2); and 
(D)any other terms and conditions that are determined to be appropriate by the permitting authority. 
(2)Force majeureA permit issued under this section may include, at the request of the Good Samaritan, a force majeure provision. 
(3)Investigative sampling 
(A)In generalA permit may identify an appropriate program of investigative sampling to be completed prior to remediation, as determined by the permitting authority upon application. 
(B)Option to decline remediationIn the event that investigative sampling is authorized, the permit may allow the permittee to decline to undertake remediation based upon sampling results. 
(C)Permit modificationBased upon sampling results, a permittee may apply for a permit modification using the permit procedures in this Act. 
(4)TimingWork authorized under a permit— 
(A)shall commence not later than the date that is 18 months after the date of issuance of the permit; and 
(B)shall continue until completed, with temporary suspensions permitted during adverse weather or other conditions specified in the permit. 
(5)Signature by permitteeThe signature of the permittee on the permit shall be considered to be an acknowledgment by the permittee that the permittee accepts the terms and conditions of the permit. 
(6)Transfer of permitsA permit may be transferred to another person only if— 
(A)the permitting authority determines that the transferee qualifies as a Good Samaritan; 
(B)the transferee signs, and agrees to be bound by the terms of, the permit; and 
(C)the permitting authority includes in the transferred permit any additional conditions necessary to meet the goals of this section. 
(7)Termination of permitThe authority to carry out work under a permit issued under this section shall terminate if the work does not commence by the date that is 18 months after the date of issuance of the permit. 
(i)Role of permitting authorityIn carrying out this section, the permitting authority shall— 
(1)consult with prospective applicants; 
(2)accept permit applications under this section; 
(3)convene, coordinate, and lead the application review process; 
(4)maintain all records relating to the permit and the permit process; 
(5)provide an opportunity for cooperating agencies and the public to participate in the permit process; 
(6)issue the permit under this section, if appropriate; and 
(7)enforce and otherwise carry out this section. 
(j)Cooperating agenciesIf the permitting authority learns that an application for the remediation of a mine site under this section will be submitted to the permitting authority, the permitting authority shall (as soon as practicable) provide a notice of the application to— 
(1)the lead State or tribal agency designated under subsection (d)(2)(B); 
(2)each local government located within a radius of 75 miles of the mine site; and 
(3)each Federal, State, and tribal agency that may have an interest in the application. 
(k)State, local and tribal communities 
(1)In generalIf the permitting authority receives an application for the remediation of a mine site under this section, the permitting authority shall, as soon as practicable, provide notice of the application to— 
(A)any lead State or tribal agency designated under subsection (d)(2)(B), if the Administrator is the permitting authority; 
(B)each local government located within a radius of 75 miles of the project site; and 
(C)each Federal, State, and tribal agency that the permitting authority determines may have an interest in the application. 
(2)Copy of applicationThe notice shall include a copy of the application. 
(l)Public notice of receipt of applications 
(1)In generalOn receipt of a complete application for the remediation of an inactive or abandoned mine site under this Act, the permitting authority shall, not later than 30 days after receipt of the application, provide to the public a notice that— 
(A)describes— 
(i)the location of the mine site; 
(ii)the scope and nature of the proposed remediation; and 
(iii)the name of the Good Samaritan applying for a permit to carry out the proposed remediation; and 
(B)provides to the public a means of viewing or obtaining the application. 
(2)Hearing 
(A)In generalBefore the date of permit issuance, the permitting authority shall hold a public hearing in the vicinity of the mine site to be remediated. 
(B)NoticeNot later than 30 days before the date of the hearing, the permitting authority shall provide the public with notice of the hearing and a draft permit. 
(C)CommentsThe permitting authority shall provide the applicant and the public with the opportunity— 
(i)to comment on the draft permit at the public hearing; and 
(ii)to submit written comments to the permitting authority during the 30-day period following the date of the hearing. 
(m)Monitoring 
(1)In generalThe permittee shall take such actions as the permitting authority determines are necessary to ensure appropriate baseline monitoring, monitoring during the remediation project, and post-remediation monitoring of the environment under paragraphs (7) and (13) of subsection (e). 
(2)AdministrationWhen selecting the type and frequency of the monitoring requirements to be included in a permit, if any, the permitting authority shall— 
(A)balance the need for monitored information against the cost of the monitoring, based on the circumstances relating to the remediation; and 
(B)take into account the scope of the project. 
(3)Multiparty monitoringThe permitting authority may approve in a permit the conduct of monitoring by multiple parties if, as determined by the permitting authority, the multiparty monitoring will effectively accomplish the goals of this section. 
(n)Enforcement 
(1)Civil penaltyAny person who violates a permit issued under this section shall be subject to a civil penalty of up to $10,000 for each day of the violation. 
(2)Injunctions 
(A)In generalA court may issue an injunction— 
(i)mandating that a person comply with a permit or take action to abate a permit violation; 
(ii)prohibiting a person from violating a permit; or 
(iii)prohibiting additional activities under a permit (except activities carried out pursuant to subparagraph (B)). 
(B)Minimum requirementIn the event of a permit violation, and absent extraordinary circumstances, the court shall, at a minimum, require— 
(i)the permittee to repair the damage to any part of the environment that is caused by an action of the permittee in violation of the permit; and 
(ii)the environment to be restored to the condition of the environment prior to the action of the permittee in violation of the permit. 
(3)AgenciesAny permitting authority that signs a permit issued under this section may enforce the permit through appropriate administrative or judicial proceedings. 
(o)Grant eligibilityA remediation project conducted pursuant to this section shall be eligible for funding pursuant to section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329). 
(p)Judicial reviewA court may set aside or modify an action of the Administrator in issuing a permit under this section, or an action of a State or political subdivision in signing a permit, only on clear and convincing evidence of an abuse of discretion. 
(q)Transfer of permitting authority 
(1)In generalSubject to paragraph (2), not later than 120 days after the date on which a State or Indian tribe has submitted an application to administer a Good Samaritan program, the Administrator shall suspend the issuance of permits under this Act for remediation activities in that State or relevant area under the jurisdiction of an Indian tribe unless the Administrator determines that the Good Samaritan program of the State or Indian tribe does not satisfy the requirements of this Act. 
(2)ExtensionThe period before which the Administrator will suspend permitting activity under this subsection may be extended by mutual agreement of the Administrator and the applicable State or Indian tribe. 
(r)Notification of administrator 
(1)In generalEach State or Indian tribe authorized to administer a Good Samaritan program shall— 
(A)submit to the Administrator a copy of each permit application received by the State or Indian tribe; and 
(B)provide notice to the Administrator of each permit proposed to be issued by the State or Indian tribe (including any proposed permit modifications, transfers, or terminations). 
(2)Objection to issuance 
(A)In generalExcept as provided in subparagraph (C), no permit shall be issued by a State or Indian tribe referred to in paragraph (1) if the Administrator, by not later than the date that is 90 days after the date of submission of the proposed permit notification, objects in writing to the issuance of the permit on the basis that the permit would not be in accordance with this Act. 
(B)Statement of reasons for objectionAn objection by the Administrator described in subparagraph (A) shall include a statement of the reasons for the objection. 
(C)WaiverThe Administrator may, with respect to any permit application, waive the applicability of subparagraph (A). 
(3)Issuance or denial of permits 
(A)In generalIn any case in which the Administrator objects to the issuance of a permit under paragraph (2), the Administrator, on the request of the applicable State or Indian tribe, shall hold a public hearing on the objection. 
(B)Failure to request hearing or resubmit applicationIf a State or Indian tribe does not resubmit a permit revised to meet the objections of the Administrator by the date that is 30 days after the date of completion of a public hearing under subparagraph (A) or, if such a public hearing is not requested before the date that is 90 days after the date of issuance of an objection of the Administrator to issuance of the permit, the Administrator may issue or deny the permit in accordance with this Act. 
(s)Withdrawal of approval of State or tribal program and return of State or tribal program to administrator 
(1)In generalEach State or tribal Good Samaritan program approved under this Act shall be administered in accordance with this Act. 
(2)Notification and withdrawal 
(A)In generalSubject to subparagraph (B), if the Administrator determines, after a public hearing, that a State or Indian tribe is not administering a program approved under this Act in accordance with this Act, the Administrator shall— 
(i)notify the State or Indian tribe of the determination; and 
(ii)if appropriate corrective action is not taken within a reasonable time, not to exceed 90 days after the date of notification under clause (i), withdraw approval of the program. 
(B)Notification of reasons for withdrawalThe Administrator shall not withdraw approval of a program under subparagraph (A) until the Administrator notifies the State or Indian tribe, and makes available to the public, in writing, the reasons for the withdrawal. 
(t)Federal land management agenciesA Federal land management agency that provides authorization for, or participates in, a project authorized pursuant to this Act shall not be liable under environmental laws for the conduct or actions of a Good Samaritan (or any cooperating person). 
(u)Emergency authority and liability 
(1)Emergency authorityNothing in this section affects the authority of a Federal, State, tribal, or local agency to carry out any emergency authority, including an emergency authority provided under any environmental law listed in a permit. 
(2)LiabilityExcept to the extent that a permit provides protection under an environmental law specified in a permit in accordance with subsection (g)(1)(C), nothing in this section or a permit issued under this section limits the liability of any person (including a permittee) under any other provision of law. 
(v)State and tribal reclamation programsNo State, Indian tribe, or other Good Samaritan shall be required to obtain a permit pursuant to this Act to remediate an abandoned or inactive mine site for the conduct of reclamation work under a State or tribal abandoned mine reclamation plan approved under title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.). 
(w)Termination of authority 
(1)Termination 
(A)In generalExcept as provided in subparagraph (B), the authority to issue permits pursuant to this Act shall terminate on September 30, 2019. 
(B)ExceptionNotwithstanding subparagraph (A), a permitting authority may issue a permit pursuant to this Act after September 30, 2019, if the application for the permit— 
(i)was submitted not later than 180 days before that date; and 
(ii)was completed in accordance with subsection (e) by not later than September 30, 2019. 
(2)Effect on certain permitsAny permit issued pursuant to this Act before September 30, 2019, that is in effect on that date (including any permit issued pursuant to paragraph (1)(B)) shall remain in effect after that date in accordance with— 
(A)the terms and conditions of the permit; and 
(B)this Act. 
(3)Completion of projectsEach project authorized under a permit issued pursuant to this Act shall be completed by the later of— 
(A)the date that is 10 years after the date of enactment of this Act; and 
(B)the date that is 4 years after the date of issuance of the applicable permit. 
(x)Report to Congress 
(1)Preparation and submissionNot later than January 1, 2019, the Administrator shall submit to the Chairpersons and Ranking Members of the Committee on Environment and Public Works of the Senate and the Committees on Transportation and Infrastructure, Energy and Commerce, and Resources of the House of Representatives a report evaluating the permit program under this Act. 
(2)InclusionsThe report under paragraph (1) shall include— 
(A)a description of— 
(i)the number, types, and objectives of permits issued pursuant to this Act; and 
(ii)each site remediation project authorized by those permits; 
(B)qualitative and quantitative data on the results achieved under the permits before the date of issuance of the report; 
(C)a description of— 
(i)any problems encountered in administering this Act; and 
(ii)whether the problems have been or can be remedied by administrative action (including amendments to existing law); 
(D)a description of progress made in achieving the purposes of this Act; and 
(E)recommendations on whether the permit program under this Act should be continued after September 30, 2019, including a description of any modifications (including amendments to existing law) required to continue administering this Act. 
(y)Regulations 
(1)In generalThe Administrator shall promulgate such regulations as the Administrator determines to be necessary to carry out this section. 
(2)EffectivenessThis section shall be effective regardless of whether regulations are promulgated by the Administrator pursuant to paragraph (1). 
 
